    Case 1:19-cv-00467-GLS Document 24 Filed 06/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MARIA GEORGINA C.T.,

                        Plaintiff,                    1:19-cv-467
                                                      (GLS)
                  v.

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
________________________________

                            SUMMARY ORDER

      Plaintiff pro se Maria Georgina C.T. challenges the Commissioner of

Social Security’s denial of Social Security Disability Insurance (DIB) and

Supplemental Security Income (SSI), and seeks judicial review under 42

U.S.C. § 405(g). (Compl., Dkt. No. 1.) Pending is the Commissioner’s

motion to dismiss for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

(Dkt. No. 17.) For the reasons that follow, the Commissioner’s motion is

granted, and Maria Georgina’s complaint is dismissed.

      Maria Georgina commenced this action on April 22, 2019. (Compl.)

Along with the complaint, she filed a motion for leave to proceed in forma

pauperis, which was granted by the court. (Dkt. Nos. 3, 7.) Thereafter, in

compliance with General Order 18, the Commissioner filed the
    Case 1:19-cv-00467-GLS Document 24 Filed 06/16/20 Page 2 of 5




Administrative Record. (Dkt. No. 11.) Maria Georgina’s brief was to be

filed on September 12, 2019. (Id.) Maria Georgina failed to comply with

this deadline, and the court sua sponte provided her an extension to

October 28, 2019, and then again to November 18, 2019. (Dkt. Nos. 14,

15.) Maria Georgina was warned that her failure to file a brief could result

in the Commissioner successfully moving to dismiss for failure to

prosecute. (Dkt. No. 15.) Nevertheless, she failed to comply with the

court’s orders. (Dkt. No. 16.)

      The Commissioner moved to dismiss for failure to prosecute on

December 2, 2019. (Dkt. No. 17.) Maria Georgina’s response to the

motion was to be filed by February 18, 2020. (Dkt. No. 21.) However,

despite the court’s grant of her request for an extension of time, (Dkt.

Nos. 22, 23), Maria Georgina has yet to file a response.

      The Federal Rules of Civil Procedure permit dismissal of an action

upon the motion of a defendant “[i]f the plaintiff fails to prosecute or to

comply with . . . a court order.” Fed. R. Civ. P. 41(b). “[D]ismissal for

failure to prosecute is a harsh remedy to be utilized only in extreme

situations.” United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,

254 (2d Cir. 2004) (internal quotation marks and citation omitted). To

                                        2
    Case 1:19-cv-00467-GLS Document 24 Filed 06/16/20 Page 3 of 5




determine whether dismissal for failure to prosecute is appropriate, the

court must consider the five factors—none of which are

dispositive—articulated in Drake: whether: (1) “plaintiff’s failure to

prosecute caused a delay of significant duration”; (2) “plaintiff was given

notice that further delay would result in dismissal”; (3) “defendant [would]

likely . . . be prejudiced by further delay”; (4) “the need to alleviate court

calendar congestion” outweighs “plaintiff's right to an opportunity for a day

in court”; and (5) lesser sanctions would be insufficient. Id. (citations

omitted). Additionally, under this court’s Local Rules, “plaintiff’s failure to

take action for four (4) months shall be presumptive evidence of lack of

prosecution.” N.D.N.Y. L.R. 41.2(a).

      As noted above, Maria Georgina not only failed to file an initial brief;

she failed to file a response to the pending motion as well. And her failure

to respond in opposition to the pending motion is not without significance.

Under this court’s Local Rules, a party’s failure to respond to a properly

filed motion can constitute consent to the granting of that motion, so long

as the court determines that the moving party has demonstrated its

entitlement to relief. See N.D.N.Y. L.R. 7.1(b)(3); Herring v. Tabor, No.

9:12-cv-1739, 2014 WL 2946545, at *5 (N.D.N.Y. June 30, 2014) (noting

                                        3
    Case 1:19-cv-00467-GLS Document 24 Filed 06/16/20 Page 4 of 5




that where a defendant’s motion to dismiss is unopposed, the “burden of

persuasion is lightened such that, in order to succeed, the motion need

only be ‘facially meritorious’” (citation omitted)).

      Maria Georgina has failed to file an initial brief in this case despite

two deadline extensions, and the latest deadline having expired

approximately seven months ago. (Dkt. Nos. 14-16.) Further, Maria

Georgina has failed to respond to the Commissioner’s facially meritorious

motion to dismiss for failure to prosecute, which was filed more than six

months ago, and, thus, she has effectively consented to the granting of the

motion. See N.D.N.Y. L.R. 7.1(b)(3). In any event, because Maria

Georgina has failed to file an initial brief or a response to the pending

motion despite repeated deadline extensions, (Dkt. Nos. 14-15, 21, 23),

and despite an express warning that her failure to do so could result in the

dismissal of her case, (Dkt. No. 15), the relevant factors weigh in the

Commissioner’s favor. See Drake, 375 F.3d at 254. Accordingly, the

Commissioner’s motion to dismiss for failure to prosecute is granted, and

Maria Georgina’s complaint is dismissed.

      Accordingly, it is hereby

      ORDERED that the Commissioner’s motion to dismiss (Dkt. No. 17)

                                         4
    Case 1:19-cv-00467-GLS Document 24 Filed 06/16/20 Page 5 of 5




is GRANTED; and it is further

      ORDERED that Maria Georgina’s complaint (Dkt. No. 1) is

DISMISSED; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

June 16, 2020
Albany, New York




                                     5
